Citation Nr: 1412695	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for traumatic degenerative disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to April 1982, and from June 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2010 substantive appeal, the Veteran stated that he was specifically seeking increases from 10 percent to 20 percent for his service-connected thoracic spine and left tarsometatarsal joint conditions.  In May 2012, the RO increased the rating for the left tarsometatarsal joint condition from 10 percent to 30 percent.  In December 2012, the RO advised the Veteran that the increase to 30 percent for the left tarsometatarsal joint condition was considered a full grant of the benefit sought on appeal.  Appellate rights were provided.  The Veteran has not express any disagreement with the December 2012 letter, and his representative limited their brief to the thoracic spine issue.  Accordingly, as the benefit sought with respect to his left tarsometatarsal joint disability has been granted, the issue is no longer before the Board.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.  


FINDING OF FACT

The Veteran's traumatic degenerative disease of the thoracic spine is manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain, and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for traumatic degenerative disease of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Compliant VCAA notice was provided in an August 2008 letter. 

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs), post-service VA treatment records, and VA QTC (contract) examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the United States Court of Appeals for Veterans Claims clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Service connection for the Veteran's thoracic spine degenerative disease was established in a November 1987 rating decision.  The instant claim for an increased rating was received in July 2008.  The Veteran seeks a rating in excess of 20 percent for his service-connected traumatic degenerative disease of the thoracic spine.  

The Veteran's thoracic spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In September 2008, the Veteran was afforded a VA QTC (contract) examination to assess the severity of his traumatic degenerative disease of the thoracic spine.  At that time he reported stiffness and constant, localized pain in the middle of his back, relieved by rest and oxycodone.  He indicated that the symptoms were elicited by physical activity, and that they made it difficult to stand or walk for prolonged periods.  The Veteran denied numbness and loss of bladder or bowel control, and stated he had not experienced any incapacitating episodes.  

Upon physical examination, the examiner stated there was no ankylosis of the lumbar spine and no evidence of radiating pain on movement.  Tenderness to palpation over the thoracic spinous processes was noted.  The examiner stated that muscle spasm was absent, and reported range of motion (ROM) as follows: forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, for a combined ROM of 240 degrees.  Pain was noted at each end point, and the examiner indicated that the Veteran's joint function was 
limited by pain on repetition, but not fatigue, weakness, lack of endurance, or incoordination.  She also indicated that there was no additional limitation of motion after repetition.  The examiner reported symmetry of spinal motion with normal curves of the spine, and stated there were no signs of intervertebral disc syndrome.  She stated that the impact of the condition on the Veteran's occupational and daily activities was minimal.

The Veteran was afforded a second VA examination in June 2010.  At that time he reported limitations in walking as a combined result of foot, knee, and spinal injuries.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He stated that he experienced spinal weakness.  He denied bladder or bowel problems.  The Veteran described constant, localized pain, and indicated that it was relieved by rest, oxycodone, transcutaneous electrical nerve stimulation (TENS) therapy, and massage.  He stated he needed to lie down frequently to relieve his spine.  The Veteran also indicated that he experienced flare-ups, which were treated with oxycodone, TENS therapy, muscle relaxants, and use of a stabilizing brace.  The Veteran denied any incapacitating episodes, but stated that walking, standing, sitting, and driving were difficult due to pain.

Upon physical examination, the examiner stated there was no evidence of radiating pain on movement, and no muscle spasm.  She noted tenderness, but no weakness or guarding.  She stated there was no ankylosis of the thoracolumbar spine.  She reported ROM as follows: forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, for a combined ROM of 240 degrees.  There was no change in ROM after repetition.  The examiner stated that the Veteran's ROM was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Neurological examination of the lower extremities was normal.  The lower extremities showed knee jerk 2 + and ankle jerk 2 + bilaterally.  There were no signs of pathologic reflexes, and cutaneous reflexes were normal.  There were no non-organic physical signs.  The Veteran declined rectal and genital examinations.  The examiner stated that, occupationally, the Veteran was unable to do heavy lifting or stand or walk for a prolonged period of time.  Regarding activities of daily living, she stated he should not lift more than 15 pounds, should not shovel or dig, should not drive more than 30 minutes, and should not stand more than 30 minutes or walk more than 200 yards.

The Veteran was afforded a third VA examination in January 2012.  At that time the Veteran described experiencing flare-ups that prevented him from bending, lifting, standing, or lying comfortably.  He indicated that he used a cane occasionally for assistance.  The Veteran did not report any neurologic abnormalities, and none were noted upon examination.  The examiner reported range of motion (ROM) as follows: forward flexion to 75 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees, for a combined ROM of 170 degrees.  
There was no change in ROM after repetition, but the examiner noted weakened movement, excess fatigability, less movement than normal, and pain after repetitive-use testing.  The examiner reported that the Veteran had localized tenderness to palpation over the paraspinals and spinuous processes, and that he demonstrated guarding and muscle spasm that did not result in an abnormal gait or spinal contour.  She indicated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran reported his thoracic spine condition impacted his ability to work in that he has chronic pain and cannot bend, lift, stand, or walk.

In addition to the examinations of record, VA treatment notes dated throughout the appeal period indicate that the Veteran sought treatment for back pain on multiple occasions and was prescribed narcotics.  However, additional ROM testing does not appear in those records.

The Board has also reviewed and considered the Veteran's lay assertions in support of his claim, including his assertions regarding muscle spasms, gait, and daily use of a back brace.  However, the Board finds that the clinical evidence of record is of greater probative value as to the Veteran's level of impairment.

The Board finds that a rating in excess of 10 percent for the Veteran's traumatic degenerative disease of the thoracic spine is not warranted at any time.  The clinical evidence of record shows the Veteran had forward flexion to 90 degrees during his 2008 and 2010 examinations, and forward flexion to 75 degrees during his 2012 examination, without changes after repetitive motion.  The combined range of motion during these examinations was, at worst, 170 degrees.  The 2008 and 2010 examiners indicated there was no muscle spasm or abnormal spinal contour and, although the 2012 examiner reported muscle spasm and guarding, she indicated that it did not result in an abnormal gait or spinal contour.  

In short, the objective findings do not show the Veteran's forward flexion was limited to 60 degrees or less or that his combined ROM was limited to 120 degrees or less, even after consideration of pain, weakness and other symptoms described in DeLuca, nor do they show muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  As a result, a rating in excess of 10 percent is not warranted.

The Board acknowledges the representative's argument that remand is needed because combined range of motion was not provided on examination.  However, as noted above, combined range of motion is computed by adding the values provided by the VA examiner for the various planes of motion (i.e. forward flexion, extension, rotation, and lateral flexion).  Such calculation requires only basic math skills that can be computed by someone without medical training.  Indeed, the rating criteria suggest that such calculation is to be conducted by adjudicatory personnel, as Note (2) under the General Rating Formula provides the appropriate maximum values to be used in calculating the combined range of motion.  See 38 C.F.R. § 4.71a.  Thus, remand for the examiner to perform the simple task of adding up the range of motion values she provided to arrive at the combined range of motion would serve no useful purpose and serve only to further delay adjudication of this claim.  

The Board has also considered whether a separate rating is warranted for an associated neurological disability.  Although the Veteran reported numbness and paresthesias during his 2010 examination and alleged he had erectile dysfunction, the neurological examination conducted at that time did not reveal any abnormalities, and the Veteran did not indicate any neurological symptoms during his 2012 examination.  The evidence of record does not reflect any objective findings of a distinct neurological disability that has been determined to be associated with his thoracic spine disability.  Accordingly, there is no basis for a separate rating for neurological disability.  

As a final matter, the Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome.  Accordingly, the provisions of Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are not for application.  38 C.F.R. § 4.71a.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the Veteran's traumatic degenerative disease of the thoracic spine, and the claim for a higher rating is denied.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application 
of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria, along with the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, although the Veteran alleges his disability impacts his employment, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

An evaluation in excess of 10 percent for traumatic degenerative disease of the thoracic spine is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


